Citation Nr: 0912523	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  07-20 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for 
education assistance benefits under Chapter 30, Title 38, 
United States Code beyond October 2, 2006.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1993 to 
October 1996. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma which denied an extension of the 
delimiting date for education assistance benefits under 
Chapter 30, Title 38, United States Code beyond October 2, 
2006.  The Veteran perfected an appeal of that denial of an 
extension of the delimiting date for education assistance 
benefits under Chapter 30, Title 38, United States Code.

In August 2008, the Veteran testified at a hearing held at 
the VA office in San Antonio, Texas before the undersigned 
Veterans Law Judge, a transcript of which has been associated 
with the Veteran's claims file.  At the hearing, the Veteran 
submitted a private medical statement from Dr. A.R.  The 
Veteran waived initial agency of original jurisdiction (AOJ) 
consideration of such evidence.  See 38 C.F.R. § 20.1304 
(2008).  At the hearing, the undersigned Veterans Law Judge 
held the record open for 30 days.  See hearing transcript, 
page 18; see also 38 C.F.R. 
§ 20.709 (2008).  The 30-day period has expired.  The Veteran 
has not submitted any additional evidence.

In December 2008, the undersigned Veterans Law Judge denied 
the Veteran's motion to advance this appeal on its docket.  
See 38 C.F.R. § 20.900(c) (2008).


FINDINGS OF FACT

1.  The Veteran's basic delimiting period for receipt of 
Chapter 30 educational benefits expired on October 2, 2006, 
ten years after her discharge from service on October 1, 
2006.

2.  On March 29, 1999, the Veteran was hospitalized for an 
acute left internal carotid artery dissection and a stroke.

3.  On August 22, 2005, the Veteran enrolled in courses 
organized on a term, quarter, or semester basis

4.  The competent medical evidence and other evidence of 
record shows that her residuals of an acute left internal 
carotid artery dissection and a stroke prevented the Veteran 
from initiating or completing an educational program from the 
date of her treatment for those disabilities on March 29, 
1999 until August 21, 2005, the date prior to her enrollment 
in courses organized on a term, quarter, or semester basis.


CONCLUSION OF LAW

The criteria for extension of the basic 10-year period of 
eligibility for receiving educational assistance benefits 
under the provisions of Chapter 30, Title 38, United States 
Code, beyond the delimiting date of October 2, 2006, for a 
length of time equivalent to the period from March 29, 1999 
to August 21, 2005 have been met.  38 U.S.C.A. § 3031 (West 
2002); 38 C.F.R. §§ 21.7050, 21.7051 (2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an extension of her delimiting date for use 
of her Chapter 30 educational assistance benefits beyond 
October 2, 2006.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.




The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered VA's duty to inform the Veteran of 
the evidence needed to substantiate her claim and to assist 
her in obtaining the relevant evidence, as required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
[codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002)]; 38 
C.F.R. § 3.159 (2008).  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment but not yet final as of 
that date.

The Board must make a determination as to the applicability 
of the VCAA to a particular claim.  See Holliday v. Principi, 
14 Vet. App. 280, 282-83 (2001).

The Board initially observes that it appears that the 
provisions of the VCAA are not applicable in cases, such as 
this, in which the sole issue is extension of delimiting date 
under Chapter 30 because a request for extension of a 
delimiting date is a not claim for a benefit as contemplated 
by 38 U.S.C. §§ 5100 et seq.  Cf. Barger v. Principi, 16 Vet. 
App. 132, 138 (2002).

Notwithstanding the fact that the VCAA appears to be 
inapplicable, the RO has effectively complied with its 
provisions.  The only evidence which would allow for the 
extension of a delimiting date is evidence of physical or 
mental disability.  
The record shows that following receipt of the Veteran's 
claim in July 2005, the RO sent her a letter in August 2005 
asking her to provide information about the type of 
disability that kept her from training.  She also was told 
she could provide information pertaining to the beginning and 
ending dates of the period during which she could not attend 
school because of disability, the reasons why she was not 
able to begin or continue the training program, and any type 
of job she held during the period of disability.  
Additionally, she was asked to provide a statement from a 
doctor addressing treatment and diagnosis for a disability, 
how long she had a disability, and the dates during which a 
disability prevented her from training or going to school.  
She was asked to also provide any medical evidence she might 
have.

As will be discussed below, the Veteran has provided medical 
evidence regarding whether her residuals of an acute left 
internal carotid artery dissection and a stroke prevented her 
from initiating or completing an educational program.  The 
record thus shows that the Veteran has been fully informed of 
what was expected of her.  
It is clear that the appeal has been fully developed that no 
amount of additional development will have any possible 
impact on this case.  See Wensch v. Principi, 15 Vet. App. 
362 (2001).  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of her claim.  The 
Veteran has retained the services of a representative, and 
she testified at a Travel Board hearing before the 
undersigned Veterans Law Judge.

Accordingly, the Board will proceed to a decision on the 
merits of the case.

Pertinent law and regulations

Chapter 30 of Title 38, United States Code, sets forth 
provisions to allow for educational assistance for members of 
the Armed Forces after their separation from military 
service.  See 38 U.S.C.A. §§ 3001 et seq. (West 2002).

The law generally provides that educational assistance or 
supplemental educational assistance will not be provided to a 
veteran beyond ten years from the later of (i) the date of 
the veteran's last discharge or release from a period of 
active duty of 90 days or more of continuous service; (ii) 
the date of the veteran's last discharge or release from a 
shorter period of active duty if the discharge or release is 
because of a service-connected disability, a medical 
condition which preexisted such service and which VA 
determines is not service connected, hardship, or was 
involuntary for the convenience of the Government after 
October 1, 1987, as the result of a reduction in force; or 
(iii) the date on which the veteran meets the requirements 
for four years service in the Selected Reserves found in 
38 C.F.R. § 21.7042(b) and 38 C.F.R. § 21.7044(b).  See 38 
U.S.C.A. § 3031(a) (West 2002); 38 C.F.R. § 21.7050(a) 
(2008).
VA regulations allow for an extension of the ten-year 
delimiting period upon a showing that the veteran timely 
applied for the extension [not at issue here as the claim was 
filed prior the ending date of eligibility, see 38 C.F.R. 
21.1033(c)] and upon a showing that he or she was prevented 
from initiating or completing his or her chosen program of 
education within the otherwise applicable eligibility period 
because of a physical or mental disability that did not 
result from the veteran's willful misconduct.  See 38 C.F.R. 
§ 21.7051(a) (2008).  The regulations further state that it 
must be clearly established by medical evidence that a 
program of education was medically infeasible and that VA 
will not consider a veteran who was disabled for a period of 
thirty days or less as having been prevented from initiating 
or completing a chosen program unless the evidence 
establishes that the veteran was prevented from enrolling or 
reenrolling in the chosen program or was forced to 
discontinue attendance because of the short disability.  See 
38 C.F.R. § 21.7051(a)(2) (2008).

A veteran's extended period of eligibility shall be for the 
length of time that the individual was prevented from 
initiating or completing his or her chosen program of 
education.  This shall be determined as follows:

(1) if the veteran is in training in a course organized on a 
term, quarter, or semester basis, his or her extended period 
of eligibility shall contain the same number of days as the 
number of days from the date during the veteran's original 
eligibility period that his or her training became medically 
infeasible to the earliest of the following date.

(i.)  The commencing date of the ordinary term, quarter, or 
semester following the day the veteran's training became 
medically infeasible, 

(ii.)  The last date of the veteran's delimiting date as 
determined by § 21.7050 of this part, or

(iii.)  The date the veteran resumed training.

See 38 C.F.R. § 21.7051(c) (2008).

Analysis

The Veteran seeks an extension of the Chapter 30 delimiting 
date, October 2, 2006.  
It is uncontroverted that this is ten years from the day 
after the end of her only period of active duty.  The Veteran 
was hospitalized on March 29, 1999 for an acute left internal 
carotid artery dissection and a stroke.  On April 13, 1999, 
she was admitted to an inpatient rehabilitation center at 
which her discharge from that center was expected to be on or 
about April 27, 1999.  She apparently had intermittent 
treatment after her inpatient rehabilitation; she was placed 
on Coumadin for six years.  She enrolled at an educational 
institution on August 22, 2005 to begin her educational goal 
of obtaining an associate of arts in occupational therapy.

The Veteran contends that her residuals of an acute left 
internal carotid artery dissection and a stroke in March 1999 
prevented her from initiating or completing her chosen 
program of education within the otherwise applicable 
eligibility period.

In an August 22, 2005 statement, Dr. R.A opined that the 
Veteran's residuals of an acute left internal carotid artery 
dissection and a stroke prevented her from going to school 
from April 28, 1999 [the date after the Veteran was 
apparently sent home from inpatient rehabilitation] until the 
present.  Similarly, in an August 2008 statement, Dr. R.A. 
noted that the Veteran took a significant amount of time to 
recover from her stroke and that she was unable to attend 
school for the past several years.  

Moreover, the Social Security Administration (SSA) found that 
the Veteran has been disabled since March 29, 1999.  VA is 
not bound by the findings of disability and/or 
unemployability made by other agencies, including SSA.  See 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  However, 
while a SSA decision is not controlling for purposes of VA 
adjudication, it is "pertinent" to a veteran's claim.  See 
Martin v. Brown, 4 Vet. App. 136, 140 (1993); see also 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) [holding 
that VA's duty to assist includes obtaining records from SSA 
and giving appropriate consideration and weight to such 
evidence in determining whether to award or deny VA 
benefits].  
Thus, although SSA's determination is not necessarily 
dispositive of the Veteran's claim, it is evidence which must 
be considered.

There is no medical evidence specifically stating that the 
Veteran's residuals of an acute left internal carotid artery 
dissection and a stroke did not prevent her from initiating 
an educational program from the date of her treatment for 
those disabilities on March 29, 1999 until August 21, 2005.  
Accordingly, the Board finds that the favorable medical 
evidence allows for an extension of the delimiting date.  

The remaining matter is how long is the extension of the 
delimiting date.  The evidence shows that any training the 
Veteran would have wanted to pursue became medically 
infeasible on March 29, 1999.  The evidence shows that the 
Veteran enrolled in a course organized on a term, quarter, or 
semester basis on August 22, 2005.  Therefore, the length of 
time of the extension of the delimiting date is a length of 
time equivalent to the period from March 29, 1999 to August 
21, 2005.  To the extent, the appeal is allowed.


ORDER

The claim for an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, beyond October 2, 2006, for a length of 
time equivalent to the period from March 29, 1999 to August 
21, 2005 is granted, subject to regulations governing the 
assignment of extended periods of eligibility.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


